UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-5105


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ISAIAH N. PRINCE,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:09-cr-00036-IMK-JSK-1)


Submitted:   June 29, 2010                  Decided:   July 16, 2010


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Katy J. Cimino, Assistant Federal Public Defender, Clarksburg,
West Virginia, for Appellant. Zelda Elizabeth Wesley, Assistant
United States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Isaiah       N.    Prince     pled    guilty,      pursuant    to    a    plea

agreement, to one count of aiding and abetting the distribution

of crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(C) (2006).             His plea agreement included a waiver of his

rights to appeal or collaterally attack any sentence imposed on

him that    fell     within      the     applicable      statutory      maximum.       The

district    court       sentenced       Prince    to    108   months’    imprisonment,

considerably less than the statutory maximum of twenty years.

Prince appeals from that judgment.

            Prince’s counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), in which she questions the

district        court’s        sentencing        procedure;      however,        counsel

ultimately concludes that Prince has waived the right to appeal

sentencing issues, and that there are no meritorious issues for

appeal.    Prince has filed a pro se brief, in which he challenges

the credibility of one of the witnesses who testified against

him at his sentencing hearing.                    The Government has moved to

dismiss Prince’s appeal as barred by the plea agreement’s waiver

of appellate rights.

            This court reviews the validity of an appellate waiver

de novo, United States v. Brown, 232 F.3d 399, 402-03 (4th Cir.

2000),    and    will     uphold    a    waiver    of    appellate      rights   if    the

waiver is valid and the issue being appealed is covered by the

                                            2
waiver.     United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).    A waiver is valid if the defendant’s agreement to the

waiver was knowing and voluntary.                      United States v. Marin, 961

F.2d 493, 496 (4th Cir. 1992); United States v. Wessells, 936

F.2d 165, 167 (4th Cir. 1991).

            To     determine         whether       a     waiver           is    knowing    and

voluntarily,       this     court       examines             “the     totality        of   the

circumstances,         including      the    experience             and    conduct    of   the

accused, as well as the accused’s educational background and

familiarity      with    the    terms       of   the     plea       agreement.”         United

States v. General, 278 F.3d 389, 400 (4th Cir. 2002) (internal

quotation marks omitted).             Generally, if a district court fully

questions a defendant regarding the waiver of appellate rights

during the Fed. R. Crim. P. 11 colloquy, the waiver is valid.

Wessells, 936 F.2d at 167-68.                    In this case, Prince does not

assert that his waiver was not voluntary.

            Our    review       of    the    record          discloses         that   Prince’s

appellate      waiver     was    knowing         and    voluntary          and    should   be

enforced to preclude any review of potential sentencing errors,

including the issues raised in counsel’s Anders brief and in

Prince’s supplemental pro se brief.                     The Government’s motion to

dismiss is therefore granted with respect to any challenge to

Prince’s sentence.         Prince’s waiver does not, however, include a

waiver    of     his    right    to     appeal         his    conviction;         thus,    the

                                             3
Government’s motion is denied to the extent it seeks dismissal

of any non-sentencing issues.

              Prior        to    accepting      a     guilty   plea,    a   trial    court,

through colloquy with the defendant, must inform the defendant

of, and determine that the defendant understands the nature of,

the charges to which the plea is offered, any mandatory minimum

penalty, the maximum possible penalty he faces, and the various

rights he is relinquishing by pleading guilty.                         Fed. R. Crim. P.

11(b).       “In reviewing the adequacy of compliance with Rule 11,

this court should accord deference to the trial court’s decision

as    to    how     best    to    conduct       the    mandated   colloquy        with   the

defendant.”          United States v. DeFusco, 949 F.2d 114, 116 (4th

Cir. 1991).

              Because Prince did not move in the district court to

withdraw his guilty plea, any error in the Rule 11 hearing is

reviewed for plain error.                 United States v. Martinez, 277 F.3d

517, 525 (4th Cir. 2002).                      To establish plain error, Prince

“must show:         (1) an error was made; (2) the error is plain; and

(3) the error affects substantial rights.”                             United States v.

Massenburg,         564    F.3d    337,    342-43       (4th   Cir.    2009)     (reviewing

unpreserved Rule 11 error).                    “The decision to correct the error

lies       within     [this       court’s]          discretion,       and   [the     court]

exercise[s] that discretion only if the error seriously affects

the    fairness,          integrity       or     public    reputation       of     judicial

                                                4
proceedings.”             Id.    at     343        (internal      quotation       marks    and

citations omitted).

              Here, neither Prince nor his counsel has raised any

specific issues relating to Prince’s Rule 11 colloquy, let alone

shown that plain error occurred.                     See United States v. Goins, 51

F.3d   400,      402-03    (4th       Cir.    1995)     (discussing           factors   courts

should consider in determining whether substantial rights were

affected in decision to plead guilty).                         Moreover, our review of

the    record      reveals       that        the     district         court    substantially

complied with the requirements of Rule 11 in accepting Prince’s

guilty plea, and that it ensured that Prince’s guilty plea was

knowing    and     voluntary      and        supported      by    a    sufficient       factual

basis.     See DeFusco, 949 F.2d at 116, 119-20.                         We therefore find

no infirmity in the conduct of the Rule 11 proceeding.

              We have reviewed the entire record in accordance with

Anders     and    have     not    identified          any    meritorious         issues    for

appeal.       Accordingly, we affirm Prince’s conviction and grant

the    Government’s        motion       to     dismiss      any       issues    relating       to

Prince’s sentence.              This court requires counsel to inform her

client, in writing, of his right to petition the Supreme Court

of the United States for further review.                         If the client requests

that   a   petition       be    filed,       but    counsel      believes       that    such   a

petition would be frivolous, counsel may move in this court to

withdraw from representation.                   Counsel’s motion must state that

                                                5
a    copy   of     the     motion    was     served        on   the     client.

We   dispense    with   oral   argument    because   the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                            AFFIRMED IN PART;
                                                            DISMISSED IN PART




                                     6